Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
The claim limitations are: 
“charging means (304)” in claims 1, 7 & 14;
“energy storage means (207)” in claims 1, 3, 7-8, 13-14 & 17; and 
“auxiliary storage means (208)” in claims 2 & 16.   
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. That is, the published specification ¶[0009] teaches “charging means (304)” includes USB ports, Firewire ports (having 6 pins), HDMI ports, MHL ports, 3.5mm jacks and ¶[0041] teaches the “energy storage means (207)” and “auxiliary storage means (208)” include batteries and capacitors.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, “an electrical output interface (209) comprising one or more USB ports (304) operatively coupled to the energy storage means (207), the stored electrical energy to one or more electronic devices via the one or more charging means (304)” is indefinite because the reference number denote different elements.  Claim 7, in parts (e) and (f), has the same problem. 
In claim 1, “spinning bearing” is vague jargon, indefinite in scope. The recitation in claims 7 & 15 are similarly indefinite.
In claim 7, “storage means” (part (d)) should be ---energy storage means--- so that “the energy storage means” in part (e) has proper antecedent basis.
In claim 8, “scalable” is indefinite in the context of the claimed energy storage means.
In claim 13, preamble recitations directed to “a reciprocating motion of a torso of a user associated with breathing” and “a continuous source of electrical energy” are vague and indefinite in scope. Regarding the first, it is unclear if the phrase “associated with breathing” modifies “reciprocating motion” or “torso”. The latter is redundant in the sense that any user is presumed to be alive and therefore breathing.  If the former, it is unclear what structure is encompassed. Regarding the second, a “continuous” energy source implies a machine that violates conservation of energy. The phrase will be understood to mean energy is produced only from motion of a torso of a user that causes reciprocating motion. A similar interpretation will be taken with regard to the functional language in the body of the claim directed to “the reciprocating motion of the torso is continuous and, in consequence, generating of electrical energy is also continuous, thus the device is enabled to provide the continuous source of electrical energy.”
Claims 14-15 depend from claim 7.  However, it appears this is an error, since these claims repeat and/or reference elements from claim 7 (e.g., “one or more charging means [304]”, “spinning bearing [403]”, “gear [305]”, etc.) and thus would fail to further limit. Also, while claims 16-18 depend from claim 7, they appear to parallel recitations of claims 8-10. Thus, in the interest of compact prosecution, claims 14-18 will instead be assumed to depend from and further limit claim 13, not claim 7.  
In claim 19, the functional language “wherein the reciprocating motion of the torso (200) of the user comprises an expansion and a retraction of the torso (200)” is not given patentable weight in that it relates to an inherent, natural function of any user who is alive.  Further, the functional language “wherein the corresponding reciprocating motion of the belt (213) is a belt drag (401) resulting from the expansion of the torso (200)”, it is unclear what is meant by a “belt drag resulting from the expansion of the torso”.  Presumably, per the published specification ¶[0030] and Fig.4, this is an inherent feature of the reciprocating belt.     
In claim 20, “vertical sides” is vague and indefinite in basis.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 13, 15 & 18-20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Yeh (US 7,361,999).
Yeh teaches a portable device utilizing mechanical energy generated by a reciprocating motion of a torso of a user “associated with breathing” [sic] to provide “a continuous source of electrical energy” [sic] (i.e., generation module) 10, wherein a “garment” (belt) 30 is disposed on the torso such that the reciprocating motion produces a corresponding reciprocating motion of the garment (i.e., “by attaching the system to a wearer by a mounting device, the systems continuously operates by the natural activity of the wearer and the rack drives, through the gear sets, the generator to generate electrical power”; abstract), the device comprising: 
(a) a gear (e.g., first gear) 111 operatively coupled to the garment (belt) 30, such that the corresponding reciprocating motion drives a spinning of the gear (i.e., “when the rack 13 moves in a given direction…, the one-way pinion 110 of the first shaft 11 is driven, which causes synchronous rotation of the first gear 111 that is mounted to the same first shaft 11. The first gear 111…, forces the second pinion 120 and thus the second gear 121 to rotate therewith. Consequently, the gear 21 of the generator 20 that engages the second gear 121 is caused to rotate and thus induce electrical power in the generator 20”; c.2:42-51; Figs.1-2); 
(b) a dynamo (generator) 20, operatively coupled to the gear 111, converting mechanical energy generated by the spinning of the gear 111 to electrical energy (c.2:49-51); and 
(c) an energy storage means (secondary cell or a power accumulator connected to the generator 20), operatively coupled to the dynamo, storing said electrical energy (c.3:42-45), 
wherein “the reciprocating motion of the torso is continuous” [sic] and, in consequence, generating of electrical energy is also continuous, thus the device is enabled to provide the continuous source of electrical energy (i.e., “the systems continuously operates by the natural activity of the wearer and the rack drives, through the gear sets, the generator to generate electrical power”; abstract).
Regarding claim 15, a “spinning bearing” [sic] (i.e., one-way pinion) 110 is operatively coupled to the gear 111, for limiting the spinning of the gear to a single direction.  
Regarding claim 18, the garment is a belt 30.  
Regarding claim 19, as best understood, the reciprocating motion of the torso of the user comprises an expansion and a retraction of the torso (inherent), wherein the corresponding reciprocating motion of the belt 30 is “a belt drag resulting from the expansion of the torso” [sic] (inherent to belt).  
Regarding claim 20, as best understood, a first belt clamp (buckle frame) 130 and a second belt clamp (buckle central body) 15, disposed on opposite “vertical sides” [sic] of the device, secure the device to the belt 30 (Fig.2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yeh in view of Stanton et al. (US 9,190,886).
Yeh implicitly teaches a power output interface operatively coupled to the energy storage means (secondary cell or power accumulator), wherein the power output interface controls a provision of electrical energy to one or more electronic devices (i.e., electronic elements; c.4:6-10). Yeh does not teach the power output interface comprises “one or more charging means” such that the power output interface controls a provision of electrical energy to one or more electronic devices “via the one or more charging means”.
But, Stanton teaches a foot-powered energy generator comprising a charging circuit included in a battery 1431, and a load 1435 connected to the battery via an electrical connector such as a USB connector (c.11:25-28; Fig.14B).
Thus, it would have been obvious before the effective filing date to modify Yeh and provide a charging means such as a USB connector so that the power output interface controls a provision of electrical energy to one or more electronic devices via the one or more charging means since Stanton teaches a USB connector was known for the purpose of connecting a battery to a load.  
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Yeh. Yeh teaches a battery for electrical energy storage (i.e., secondary cell or a power accumulator connected to the generator 20; c.3:42-45), but not “an auxiliary storage means” therefor.  But, this would have been obvious before the effective filing date in view of Yeh since it has been held that mere duplication of parts involves ordinary skill. St.Regis Paper Co. v. Bemis Co., 193 USPQ 8. 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Yeh in view of Amin (US 10,491,003). Yeh teaches functional limitations of (b) displaying, by an LED display unit (test light) 32 operatively coupled to the energy storage means, a measure of the stored electrical energy (i.e., test light 32 is connected to output terminals of generator 20, which is connected to secondary cell or a power accumulator), but does not “operating, by the user, a plurality of control functions using a circuit controller.”
But, Amin teaches a power regulator including plural energy sources 105, a battery 110, and a plurality of control functions (loads) 107 such as Bluetooth application, sensors, etc. which are operated by the user using a circuit controller 125 (c.2:57-c.3:3; Fig.1). Amin’s power regulator maximizes efficiency and minimizes form factor (c.2:3-7).  Thus, it would have been obvious before the effective filing date to modify Amin and provide a plurality of control functions operated by the user using a circuit controller since this would have maximized efficiency and minimized form factor.
Allowable Subject Matter
Claims 1-12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  The prior art of record does not teach the claimed combinations of elements.

 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BURTON S MULLINS whose telephone number is (571)272-2029. The examiner can normally be reached 9-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BURTON S MULLINS/Primary Examiner, Art Unit 2834